UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4282
ROBERT LEWIS BROWN,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
               Frederic N. Smalkin, District Judge.
                            (CR-99-423)

                      Argued: February 28, 2001

                      Decided: March 15, 2001

    Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Beth Mina Farber, Assistant Federal Public Defender,
Baltimore, Maryland, for Appellant. Andrew George Warrens Nor-
man, Assistant United States Attorney, Baltimore, Maryland, for
Appellee. ON BRIEF: James Wyda, Federal Public Defender, Balti-
more, Maryland, for Appellant. Lynne A. Battaglia, United States
Attorney, Baltimore, Maryland, for Appellee.
2                       UNITED STATES v. BROWN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   In this appeal, Robert Lewis Brown challenges his conviction for
being a felon in possession of a firearm in violation of 18 U.S.C.
§ 922(g)(1) (1994) on the ground that the district court erroneously
denied his request for a jury instruction on the defense of justification.
We affirm.

                                    I.

   In May 1999, Janiece Miller and her son, Willie Forrest, lived with
Gloria Miller, Janiece’s mother, in a Baltimore apartment. Gloria did
not approve of her daughter’s boyfriend, Leonard Swanigan; in fact,
because Swanigan assertedly had abused Janiece and Willie, Gloria
forbade her daughter from inviting Swanigan into the apartment.

   Nevertheless, on May 13, 1999, while Gloria was at work, Janiece
allowed Swanigan into the apartment. That night, at approximately
8:00 p.m., Gloria called the apartment and spoke to Willie, her grand-
son, who informed her of Swanigan’s presence. Gloria asked to speak
with her daughter and, once Janiece was on the line, ordered her to
tell Swanigan to leave the apartment immediately. Janiece complied
with her mother’s demand and Swanigan left the apartment some time
after 8:00 p.m.

   Concerned about her daughter and grandson’s well-being, Gloria
called her brother, Robert L. Brown, and asked him to go to the apart-
ment to ensure that Swanigan had vacated the premises. Brown com-
plied and arrived at the apartment well before 9:00 p.m. Once inside,
Brown confronted his niece, Janiece, about inviting Swanigan into the
apartment. A heated argument erupted during which Brown assertedly
struck Janiece. At various times during Brown’s visit, Janiece called
911 for help. At one point, while Janiece was on the phone with an
                       UNITED STATES v. BROWN                         3
emergency operator, Willie exclaimed that Brown had a gun. Janiece
reiterated Willie’s observation to the 911 operator. At trial, Janiece
testified that she did not see a gun, but that she heard "something hard
hit the floor" before her son cried out.

   Police officers arrived at the apartment around 9:00 p.m., but
Brown was no longer there. They spoke with Janiece briefly, obtained
a physical description of Brown and his car, ensured that the apart-
ment was safe, and then left to comb the surrounding neighborhood
for Brown. A few minutes later, Brown reappeared at the apartment,
knocked on the door, and, when Janiece answered, suggested that she
talk to him. Janiece refused and Brown left again. Janiece again called
911.

   Thereafter, police officers found Brown reclining in his car with
the seat back on a nearby street. They questioned Brown briefly and,
after determining his identity, asked him to step outside of his car.
When Brown opened the car door, the interior light illuminated,
revealing a handgun protruding from under the driver’s seat. The
police officers arrested Brown and confiscated the handgun at approx-
imately 9:20 p.m. During the arrest, Brown stated that the gun
belonged to his niece’s boyfriend and that he had taken it from the
boyfriend during an altercation.

   Brown was indicted and tried for violating 18 U.S.C. § 922(g)(1),
which provides, in relevant part, that "[i]t shall be unlawful for any
person[,] who has been convicted in any court of a crime punishable
by imprisonment for a term exceeding one year[,] to . . . possess in
or affecting commerce, any firearm." At the close of the evidence,
Brown’s counsel requested a jury instruction on the defense of justifi-
cation. The district court rejected the request, finding that there was
insufficient evidence to warrant the instruction. Brown appeals that
ruling.

                                  II.

   To assert a justification defense to a § 922(g)(1) charge a defendant
must provide evidence from which a factfinder could conclude that:
(1) he was under unlawful and present threat of death or serious bod-
ily injury; (2) he did not recklessly place himself in a situation where
4                      UNITED STATES v. BROWN
he would be forced to engage in criminal conduct; (3) he had no rea-
sonable legal alternative (to both the criminal act and the avoidance
of the threatened harm); and (4) there was a direct causal relationship
between the criminal action and the avoidance of the threatened harm.
See United States v. Perrin, 45 F.3d 869, 873-74 (4th Cir. 1995) (cit-
ing United States v. Crittendon, 883 F.2d 326, 330 (4th Cir. 1989)).
As a general rule, "a defendant is entitled to an instruction as to any
recognized defense for which there exists evidence sufficient for a
reasonable jury to find in his favor." Matthews v. United States, 485
U.S. 58, 63 (1988). But a defendant must present sufficient evidence
to create a jury issue as to all four elements to obtain a justification
instruction.

   Brown did proffer some evidence as to the second element, that he
did not "recklessly place himself in a situation where he would be
forced to engage in criminal conduct." On this point, Brown offered
the testimony of his sister, Gloria Miller, who stated that Brown went
to the apartment at her request and the testimony of his wife, who
stated that Brown did not leave their home with a gun. The district
court held that "[t]here’s [sic] some evidence that if he went there,
that he did not recklessly do so." The government does not rebut the
court’s finding. Thus, we find that Brown has satisfied the second ele-
ment of the Perrin test. However, Brown has failed to meet his bur-
den as to any of the other elements.

   As to the first element, that he was under an unlawful, present
threat of death or serious bodily injury, Brown contends that he acted
to protect Janiece and Willie from Swanigan’s abuse. To be sure, a
defense of justification, and thus a justification instruction, is avail-
able to a defendant who violates § 922(g)(1) in order to protect a third
party under threat of death or serious bodily injury. See United States
v. Newcomb, 6 F.3d 1129, 1135-36 (6th Cir. 1993) (finding that
defendant who disarmed his girlfriend’s son to protect a third party
may assert the defense). However, the defendant bears the burden of
proving that a threat of death or serious bodily injury actually existed,
thus compelling the § 922(g)(1) violation. Here, Brown has proffered
insufficient evidence even to create a jury issue on this question.

   Brown relies on the testimony of his wife, Wanda, that when he left
for the apartment on the night of May 13, 1999, he was not carrying
                        UNITED STATES v. BROWN                           5
a gun, and on the testimony of his sister, Gloria, that Swanigan had
abused her daughter, Janiece, and her grandson, Willie, and that she
had sent Brown to the apartment to prevent Swanigan from harming
anyone there. Although Brown did not testify at his trial, he also relies
on his statements made to the police during his arrest that he had
obtained the gun from Swanigan in an altercation.

   This evidence provides an insufficient basis to find that an alterca-
tion occurred between Brown and Swanigan in which Brown acted to
minimize the threat of death or serious bodily injury to his niece or
her son. None of the evidence adduced at trial establishes that Brown
and Swanigan ever came in contact with one another on the night of
his arrest. Indeed, when the police arrived at the apartment in
response to Miller’s 911 calls, neither Brown nor Swanigan were any-
where to be found. Brown’s counsel even concedes that Janiece, Wil-
lie, and Swanigan testified that Swanigan had left the apartment
before Brown arrived. Brief of Appellant at 7 n.3.* Moreover,
Brown’s own statement during his arrest is self-serving and, absent
cross-examination, unreliable.

   We note that the cases on which Brown relies are distinguishable.
For example, in United States v. Newcomb, 6 F.3d 1129, 1131 (6th
Cir. 1993), the defendant, his girlfriend, and his friend testified that
the defendant was watching television when his girlfriend entered the
room and told him that her son had just grabbed a gun and ran out-
side, threatening to kill someone. The defendant then pursued his girl-
friend’s son and confiscated and disposed of the gun. Id. Similarly,
in United States v. Paolelo, 951 F.2d 537, 539 (3d Cir. 1991), the
defendant and his stepson testified that a man struck the stepson in a
bar and that the defendant wrestled a gun away from the assailant to
protect his stepson. Thus, in both Newcomb and Paolello, the defen-
dant not only testified at trial as to the specific life-threatening event
that forced him to violate the law, but also had additional witnesses
testify to the same on his behalf. Here, in contrast, neither Brown nor

   *Although we recognize the theoretical possibility that Brown and
Swanigan could have crossed paths somewhere outside the apartment
after Swanigan had left and before Brown had arrived, e.g., on the stoop
or in the street, Brown has failed to offer even a scintilla of evidence to
support a finding that such a scenario occurred.
6                       UNITED STATES v. BROWN
any other witness presented first-hand testimony regarding the alleged
altercation with Swanigan. For these reasons, we must conclude that
Brown failed to offer sufficient evidence to create a jury question on
the first element of the Perrin test.

   Brown also failed to offer sufficient evidence, as to the third ele-
ment, that he had "no reasonable legal alternative" to fighting and dis-
arming Swanigan. Put simply, without sufficient evidence that an
altercation occurred, there can not be sufficient evidence that Brown
lacked a reasonable alternative to avoiding a violation of § 922(g)(1).
See United States v. Holt, 79 F.3d 14, 17 (4th Cir. 1996) (requiring
defendants seeking a self-defense instruction to provide "evidence
demonstrating a lack of reasonable legal alternatives to committing
the crime").

   Moreover, even assuming that the alleged altercation did take
place, Brown’s continued possession of the handgun after the asserted
threat of death or serious bodily injury had dissipated, without
attempting to contact the authorities or safely dispose of the gun,
negates any possible satisfaction of this element. See United States v.
Mason, 233 F.3d 619, 624-25 (D.C. Cir. 2001) ("[I]t is the retention
of [a firearm], rather than the brief possession for disposal . . ., which
poses the danger which is criminalized by felon-in-possession stat-
utes.") (internal quotation marks omitted). Police officers found
Brown in his car around 9:20 p.m., approximately twenty minutes
after they arrived at the apartment in response to Janiece Miller’s 911
calls; Willie noticed that Brown had a gun before the police arrived;
and prior to Willie’s observation, Brown and Janiece Miller had been
engaged in a hostile argument for a period of time. Thus, Brown was
in possession of the firearm for at least twenty minutes without
attempting to rid himself of it. Accordingly, Brown failed to proffer
sufficient evidence to create a jury question as to the third element of
the Perrin test.

   Finally, because Brown has failed to demonstrate that an alterca-
tion with Swanigan took place, there can be no direct causal link
between the act of disarming Swanigan and the avoidance of harm to
Janiece Miller and her son. Thus, Brown also failed to offer sufficient
evidence to create a jury question as to the fourth element of the Per-
rin test.
                    UNITED STATES v. BROWN               7
                              III.

Accordingly, the judgment of district court is

                                                 AFFIRMED.